


110 HRES 1526 RH:  Providing for consideration of motions to

U.S. House of Representatives
2008-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		House Calendar No. 288
		110th CONGRESS
		2d Session
		H. RES. 1526
		[Report No. 110–908]
		IN THE HOUSE OF REPRESENTATIVES
		
			October 2, 2008
			Ms. Sutton, from the
			 Committee on Rules,
			 reported the following resolution; which was referred to the House Calendar and
			 ordered to be printed
		
		RESOLUTION
		 Providing for consideration of motions to
		  suspend the rules and waiving a requirement of clause 6(a) of rule XIII with
		  respect to consideration of certain resolutions reported from the Committee on
		  Rules.
	
	
		That it shall be in order at any time
			 through the legislative day of October 3, 2008, for the Speaker to entertain
			 motions that the House suspend the rules. The Speaker or her designee shall
			 consult with the minority leader or his designee on the designation of any
			 matter for consideration pursuant to this resolution.
		2.The
			 requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a
			 report from the Committee on Rules on the same day it is presented to the House
			 is waived with respect to any resolution reported through the legislative day
			 of October 3, 2008.
		3.House Resolution
			 1516 is laid on the table.
		
	
		October 2, 2008
		Referred to the House Calendar and ordered to be
		  printed
	
